Per Curiam.
It is not to be doubted, that if the court had a right to entertain the application for the order, it had *274power to dictate the conditions on which the executor should be permitted to execute it, and consequently power to require him to give security. The statute authorizes such an order when a power over real estate is given generally, and not to any person in particular, “byname or by description,” and this testator devised that the remaining part of his real estate, after testamentary dispositions of certain parts of it, should be sold; so that, prima facie, the case is within the purview. But he subsequently directed, that the remaining part of the moneys arising from the sale of his real estate, after the executor should have received compensation for his trouble, should he divided among persons particularly named; and hence it might be inferred that he had in view the executor’s trouble in selling the real estate. But as the power of the court over the subject is a wholesome one, it ought not to be restrained by circumstances of mere implication, especially when the statute requires a designation by name or description. If the executor is a trustworthy man he can always furnish security; if he is not, there is the greater reason for exacting it from him. The appellant has no ground of complaint.
Order affirmed.